Name: 2008/73/EC,Euratom: Commission Decision of 20 December 2007 amending Decision 2004/277/EC, Euratom as regards rules for the implementation of Council Decision 2007/779/EC, Euratom establishing a Community civil protection mechanism (notified under document number C(2007) 6464) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  politics and public safety;  European construction;  cooperation policy
 Date Published: 2008-01-24

 24.1.2008 EN Official Journal of the European Union L 20/23 COMMISSION DECISION of 20 December 2007 amending Decision 2004/277/EC, Euratom as regards rules for the implementation of Council Decision 2007/779/EC, Euratom establishing a Community civil protection mechanism (notified under document number C(2007) 6464) (Text with EEA relevance) (2008/73/EC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Decision 2007/779/EC of 8 November 2007, Euratom establishing a Community civil protection mechanism (1), and in particular Article 12 thereof, Whereas: (1) Commission Decision 2004/277/EC, Euratom of 29 December 2003 laying down rules for the implementation of Council Decision 2001/792/EC, Euratom establishing a Community mechanism to facilitate reinforced cooperation in civil protection assistance intervention (2) should be amended to incorporate implementing rules concerning European civil protection. These rules should cover the main characteristics of civil protection modules such as their tasks, capacities, components, and deployment time, and define their appropriate degree of self-sufficiency and interoperability. (2) Civil protection modules made of national resources from one or more Member States on a voluntary basis constitute a contribution to the civil protection rapid response capability called for by the European Council in the Conclusions of its meeting of 16 and 17 June 2005 and by the European parliament in its Resolution of 13 January 2005 on the tsunami disaster. For civil protection modules to be able to contribute responding to major emergencies, their main characteristics should meet certain general requirements. (3) Technical assistance support teams fulfilling support tasks are needed on site to support Community assessment and/or coordination teams in the areas of setting-up and running offices, telecommunications, subsistence and transport. For this purpose it is necessary to define general requirements for technical assistance support teams. Such teams may also contribute to the fulfilling of the self-sufficiency requirements for civil protection modules. Any arrangements for the incorporation of technical assistance support teams in civil protection modules should be made prior to the transmission of general information on the modules to the Commission. (4) Civil protection modules should be capable of working self-sufficiently for a given period of time. It is therefore necessary to define general requirements for self-sufficiency and, where appropriate, specific requirements that may vary in function of the type of intervention or the type of module concerned. Account should be taken of common practice of the Member States and of international organisations such as extended self-sufficiency periods for urban search and rescue modules or the sharing of tasks between the offering and the requesting country for supporting the operation of modules having an aerial component. (5) Measures are needed at Community and participating state levels to enhance the interoperability of civil protection modules, notably regarding training and exercises. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee for Civil Protection, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/277/EC, Euratom is amended as follows: 1. In Article 2, the following definitions are added: (c) intervention teams  means the human and material resources including civil protection modules (as referred to in Articles 3a, 3b and 3c) set-up by the Member States for civil protection interventions. (d) technical assistance support teams  means the human and material resources set-up by the Member States to fulfil support tasks. 2. The following Articles 3a, 3b, and 3c are inserted: Article 3a 1. Subject to the development of additional modules, civil protection modules shall be in accordance with the general requirements listed in Annex II. 2. Technical assistance support teams shall be in accordance with the general requirements listed in Annex III. 3. Civil protection modules as well as technical assistance support teams may be composed of resources provided by one or more Member States. 4. Where a civil protection module or a technical assistance support team are composed of more than one component, the deployment of that civil protection module or technical assistance support team in an intervention may be limited to the components necessary for that intervention. Article 3b 1. The following elements of self-sufficiency shall apply to the individual civil protection modules as specified in Annex II: (a) appropriate shelter for the prevailing weather; (b) power generation and lighting covering the consumption of the base of operation and of the equipment required to fulfil the mission; (c) sanitation and hygiene facilities destined for the personnel of the module; (d) availability of food and water for the personnel of the module; (e) medical or paramedical staff, facilities and supplies for the personnel of the module; (f) equipment storage and maintenance of the equipment of the module; (g) equipment for the communication with the relevant partners, notably those in charge of the coordination on site; (h) local transportation; (i) logistics, equipment and staff enabling the setting-up of a base of operations and the beginning of the mission without delay upon arrival on site. 2. Compliance with the self-sufficiency requirements shall be guaranteed by the offering Member State by any of the following: (a) including in the civil protection module the necessary staff, equipments and consumables; (b) making the necessary arrangements on the site of operations; (c) making the necessary prearrangements to combine a non self-sufficient intervention team with a technical assistance support team in order to comply with the requirements referred to in Article 3c prior to the provision of information on the civil protection module concerned in accordance with Article 3(1). 3. The period for which self-sufficiency must be guaranteed at the onset of the mission may not be shorter than either of the following: (a) 96 hours; (b) the periods laid down in Annex II for specific civil protection modules. Article 3c The Member States shall take the necessary measures to ensure that the following requirements are met: (a) civil protection modules have the capability to operate with other civil protection modules; (b) technical assistance support teams have the capability to operate with other technical assistance support teams and with civil protection modules; (c) components of a civil protection module have the capability to operate together as one civil protection module; (d) components of a technical assistance support team have the capability to operate together as one technical assistance support team; (e) civil protection modules and technical assistance support teams, when deployed outside the EU, are able to operate with international disaster response capabilities supporting the affected state; (f) team leaders, deputy team leaders and liaison officers of civil protection modules and technical assistance support teams participate in appropriate training courses and exercises organised by the Commission in accordance with Article 5(5) of Decision 2007/NNN/EC, Euratom. 3. In Article 11(1), the term Annex is replaced by the term Annex I. 4. In Article 24, the following point (e) is added: (e) enhancing the interoperability of civil protection modules. 5. In the title of the Annex, the term Annex is replaced by the term Annex I. 6. Annex II, as set out in Annex I to this Decision, is added. 7. Annex III, as set out in Annex II to this Decision, is added. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 314, 1.12.2007, p. 9. (2) OJ L 87, 25.3.2004, p. 20. ANNEX I ANNEX II General requirements for European civil protection modules (1) 1. High capacity pumping Tasks  Provide pumping:  in flooded areas,  to assist fire fighting by delivering water. Capacities  Provide pumping with mobile medium and high capacity pumps with:  an overall capacity of at least 1 000 m3/hour, and  a reduced capacity to pump 40 meters height difference.  Ability to:  operate in areas and terrain that are not easily accessible,  pump muddy water, containing no more than 5 percent solid elements having particles size up to 40 mm,  pump water up to 40 degrees C ° for longer operations,  deliver water over a distance of 1 000 meters. Main components  Medium and high capacity pumps.  Hoses and couplings compatible with different standards, including the Storz standard.  Sufficient personnel to fulfil the task, if necessary on a continuous basis. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after acceptance of the offer.  Ability to be deployed for a period of up to 21 days. 2. Water purification Tasks  Provide drinkable water, from surface water sources, according to the applicable standards and at least to the level of the WHO standards.  Perform water quality control at the outtake point of the purification equipment. Capacities  Purify 225 000 litres of water per day.  Storage capacity equivalent to the production of half a day. Main components  Mobile water purification unit.  Mobile water storage unit.  Mobile field laboratory.  Couplings compatible with different standards, including the Storz standard.  Sufficient personnel to fulfil the task, if necessary on a continuous basis. Self-sufficiency  Elements of Article 3b(1)(a) to (i) apply. Deployment  Availability for departure maximum 12 hours after acceptance of the offer.  Ability to be deployed for a period of up to 12 weeks. 3. Medium urban search and rescue Tasks  Search for, locate and rescue victims (2) located under debris (such as collapsed buildings and transport incidents).  Provide life-saving first aid as required, until handover for further treatment. Capacities  The module should have the ability to perform the following, taking into account acknowledged international guidelines, such as the INSARAG guidelines:  search with search dogs and/or technical search equipment,  rescue, including lifting,  cutting concrete,  technical rope,  basic shoring,  hazmat detection and isolation (3),  advanced life support (4).  Ability to work on one site 24 hours per day for 7 days. Main components  Management (command, liaison/coordination, planning, media/reporting, assessment/analysis, safety/security).  Search (technical search and/or canine search, hazmat detection, hazmat isolation).  Rescue (breaking and breaching, cutting, lifting and moving, shoring, technical rope).  Medical, including care of patients and of the teams personnel and search dogs. Self-sufficiency  At least 7 days of operations.  Elements (a) to (i) of Article 3b(1) apply. Deployment  Operational in the affected country within 32 hours. 4. Heavy urban search and rescue Tasks  Search for, locate and rescue victims (5) located under debris (such as collapsed buildings and transport incidents).  Provide life-saving first aid as required, until handover for further treatment. Capacities  The module should have the ability to perform the following, taking into account acknowledged international guidelines, such as the INSARAG guidelines:  search with search dogs and technical search equipment,  rescue, including heavy lifting,  cutting reinforced concrete and structural steel,  technical rope,  advanced shoring,  hazmat detection and isolation (6),  advanced life support (7).  Ability to work 24 hours per day on more than one site for 10 days. Main components  Management (command, liaison/coordination, planning, media/reporting, assessment/analysis, safety/security).  Search (technical search, canine search, hazmat detection, hazmat isolation).  Rescue (breaking and breaching, cutting, lifting and moving, shoring, technical rope).  Medical, including care of patients and of the teams personnel and search dogs (8). Self-sufficiency  At least 10 days of operation.  Elements (a) to (i) of Article 3b(1) apply. Deployment  Operational in the affected country within 48 hours. 5. Aerial forest fire fighting module using helicopters Tasks  Contribute to the extinction of large forest and vegetal fires by performing aerial fire fighting. Capacities  Three helicopters with a capacity of 1 000 litres each.  Ability to perform continuous operations. Main components  Three helicopters with crew, to guarantee that at least two helicopters are operational at any time.  Technical staff.  4 water buckets or 3 releasing kits.  1 maintenance set.  1 spare parts set.  2 rescue hoists.  Communication equipment. Self-sufficiency  Elements (f) and (g) of Article 3b(1) apply. Deployment  Availability for departure maximum 3 hours after the acceptance of the offer. 6. Aerial forest fire fighting module using airplanes Tasks  Contribute to the extinction of large forest and vegetal fires by performing aerial fire fighting. Capacities  Two airplanes with a capacity of 3 000 litres each.  Ability to perform continuous operations. Main components  Two planes.  Three crews.  Technical staff.  Field maintenance kit.  Communication equipment. Self-sufficiency  Elements (f) and (g) of Article 3b(1) apply. Deployment  Availability for departure maximum 3 hours after the acceptance of the offer. 7. Advanced medical post Tasks  Perform patient profiling (triage) on the site of the disaster.  Stabilise the condition of and prepare the patient for transport to the most suitable health facility for final treatment. Capacities  Perform triage of at least 20 patients per hour.  Medical team capable of stabilising 50 patients per 24 hours of activity, working in two shifts.  Availability of supplies for the treatment of 100 patients with minor injuries per 24 hours. Main components  Medical team per 12 hour shift:  triage: 1 nurse and/or 1 doctor,  intensive care: 1 doctor and 1 nurse,  serious, but not life-threatening injuries: 1 doctor and 2 nurses,  evacuation: 1 nurse,  specialised support personnel: 4.  Tents:  tent(s) with interconnected areas for triage, medical care and evacuation,  tent(s) for the personnel.  Command post.  Logistic and medical supply deposit. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Operational 1 hour after arrival on site. 8. Advanced medical post with surgery Tasks  Perform patient profiling (triage) on the site of the disaster.  Perform damage control surgery.  Stabilise the condition of and prepare the patients for transport to the most suitable health facility for final treatment. Capacities  Perform triage for at least 20 patients per hour.  Medical team capable of stabilising 50 patients per 24 hours of activity, working in two shifts.  Surgery team capable of damage control surgery for 12 patients per 24 hours of activity, working in two shifts.  Availability of supplies for the treatment of 100 patients with minor injuries per 24 hours. Main components  Medical team per 12 hour shift:  triage: 1 nurse and/or 1 doctor,  intensive care: 1 doctor and 1 nurse,  surgery: 3 surgeons, 2 operating nurses, 1 anaesthetist, 1 anaesthetist nurse,  serious, but not life-threatening injuries: 1 doctor and 2 nurses,  evacuation: 1 nurse,  specialist support personnel: 4.  Tents:  tent(s) with interconnected areas for triage, medical care and evacuation,  tent(s) for surgery,  tent(s) for the personnel.  Command post.  Logistic and medical supply deposit. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Operational 1 hour after arrival on site. 9. Field hospital Tasks  Provide initial and/or follow-up trauma and medical care, taking into account acknowledged international guidelines for foreign field hospital use, such as World Health Organisation or Red Cross guidelines. Capacities  10 beds for heavy trauma patients, possibility to expand the capacity. Main components  Medical team for:  triage,  intensive care,  surgery,  serious, but not life-threatening injuries,  evacuation,  specialised support personnel,  and at least covering the following: generalist, emergency doctors, orthopaedic, paediatrician, anaesthetist, pharmacist, obstetrician, health director, laboratory technician, X-ray technician.  Tents:  appropriate tents for the medical activities,  tents for personnel.  Command post.  Logistic and medical supply deposit. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 7 days after the request.  Operational on site 3 hours after arrival on site.  Operational for at least 15 days. 10. Medical aerial evacuation of disaster victims Tasks  Transport disaster victims to health facilities for medical treatment. Capacities  Capacity to transport 50 patients per 24 hour.  Ability to fly day and night. Main components  Helicopters/planes with stretchers. Self-sufficiency  Elements (f) and (g) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer. 11. Emergency temporary shelter Tasks  Provide emergency temporary shelter, including the essential services, mainly in the initial stages of a disaster in coordination with existing structures, local authorities and international organisations until handover to local authorities or humanitarian organisations, where the capacity remains necessary for longer periods.  Where a handover takes place, train the relevant personnel (local and/or international) before the pull out of the module. Capacities  Tent camp equipped for up to 250 persons. Main components  Taking into account acknowledged international guidelines, such as the SPHERE-guidelines:  tents with heating (for winter conditions) and camp beds with sleeping-bag and/or blanket,  power generators and lighting equipment,  sanitation and hygiene facilities,  distribution of drinkable water, according to the WHO standard,  shelter for basic social activities (possibility to assemble). Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Generally, the mission should last at most 4 weeks, or a handover process would have begun where necessary. 12. Chemical, biological, radiological and nuclear detection and sampling (CBRN) Tasks  Carry out/confirm the initial assessment, including:  the description of the dangers or the risks,  the determination of the contaminated area,  the assessment or confirmation of the protective measures already taken.  Perform qualified sampling.  Mark the contaminated area.  Prediction of the situation, monitoring, dynamic assessment of the risks, including recommendations for warning and other measures.  Provide support for immediate risk reduction. Capacities  Identification of chemical and detection of radiological hazards through a combination of hand held, mobile and laboratory based equipment:  ability to detect alpha, beta and gamma radiation and to identify common isotopes,  ability to identify, and if possible, perform semi-quantitative analyses on common toxic industrial chemicals and recognized warfare agents.  Ability to gather, handle and prepare biological, chemical and radiological samples for further analyses elsewhere (9).  Ability to apply an appropriate scientific model to hazard prediction and to confirm the model by continuous monitoring.  Provide support for immediate risk reduction:  hazard containment,  hazard neutralisation,  provide technical support to other teams or modules. Main components  Mobile chemical and radiological field laboratory.  Hand held or mobile detection equipment.  Field sampling equipment.  Dispersion modelling systems.  Mobile meteorological station.  Marking material.  Reference documentation and access to designated sources of scientific expertise.  Secure and safe containment for the samples and waste.  Decontamination facilities for the personnel.  Appropriate personnel and protective equipment to sustain an operation in a contaminated and/or oxygen deficient environment, including gas tight suits where appropriate.  Supply of technical equipment for hazard containment and neutralisation. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer. 13. Search and rescue in CBRN conditions Tasks  Special search and rescue using protective suits. Capacities  Special search and rescue using protective suits, in accordance with the requirements of the medium and heavy urban search and rescue modules as appropriate.  Three people working simultaneously in the hot zone.  Continuous intervention during 24 hours. Main components  Marking material.  Secure and safe containment for the waste.  Decontamination facilities for the personnel and the rescued victims.  Appropriate personnel and protective equipment to sustain a search and rescue operation in a contaminated environment, in accordance with the requirements of the medium and heavy urban search and rescue modules as appropriate.  Supply of technical equipment for hazard containment and neutralization. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer. (1) The list of civil protection modules and the related requirements established in this Decision may be amended to include other types of civil protection modules taking into account the experience gained by the Mechanism. (2) Live casualty. (3) Basic capacity, more extensive capacities are included in the chemical, biological, radiological and nuclear detection and sampling  module. (4) Patient care (first aid and medical stabilisation) from victim access to victim handover. (5) Live casualty. (6) Basic capacity, more extensive capacities are included in the chemical, biological, radiological and nuclear detection and sampling  module. (7) Patient care (first aid and medical stabilisation) from victim access to victim handover. (8) Subject to medical and veterinary licensing terms. (9) This process should, where possible, take account of the evidential requirements of the requesting state. ANNEX II ANNEX III General requirements for Technical Assistance Support Teams Tasks  Provide or arrange for:  office support,  telecommunication support,  subsistence support,  transport support on site. Capacities  Capable of assisting an assessment and/or coordination team, an on site operations coordination centre, or of being combined into a civil protection module as referred to in Article 3b 2c. Main components  The following support components, enabling all on site operations coordination centre functions to be fulfilled, taking into account acknowledged international guidelines such as UN guidelines:  office support,  telecommunication support equipment,  subsistence support equipment,  transport support on site. Deployment  Availability for departure maximum 12 hours after the request.